** TRAVEL EXPENSES — PUBLIC OFFICERS ** THERE IS NO AUTHORITY FOR ANY STATE BOARD OR COMMISSION, OR HEAD OF ANY STATE DEPARTMENT OR AGENCY TO ADOPT ANY LIMITATIONS UPON THE AMOUNT TO BE ALLOWED OFFICIALS OR EMPLOYEES OF SUCH BOARDS, COMMISSION, DEPARTMENTS OR INSTITUTION, FOR MEALS AND/OR LODGING WHILE TRAVELING ON OFFICIAL STATE BUSINESS WITHIN THE STATE OF OKLAHOMA, OTHER THAN THE GENERAL LIMITATIONS CONTAINING IN 74 Ohio St. 500.8 [74-500.8] — 74 Ohio St. 500.11 [74-500.11], THAT REIMBURSEMENT THEREFOR SHALL NOT EXCEED $6.00 PER DAY; AND THAT, REGARDLESS OF ANY POLICY THAT MAY HAVE ADOPTED BY A STATE BOARD OR COMMISSION, OR BY THE HEAD OF ANY DEPARTMENT OR INSTITUTION, FOR SUBSISTENCE WHILE TRAVELING WITHIN THE STATE OF OKLAHOMA ON OFFICIAL BUSINESS, OR BY THE APPROVAL (BY THE ELECTED OR APPOINTED HEAD OF THE DEPARTMENT) OF A TRAVEL CLAIM WHICH IS ON THE FORM PRESCRIBED THEREFOR BY THE STATE BUDGET OFFICE (OFFICE OF PUBLIC AFFAIRS (1991)), IS SIGNED BY THE OFFICIAL OR EMPLOYEE PERFORMING THE TRAVEL, AND EITHER SHOWS THE AMOUNT PAID FOR EACH MEAL AND THE AMOUNT PAID FOR EACH HOTEL, MOTEL ROOM (ACCOMPANIED BY RECEIPTS) OR SHOWS THE EXACT TIME OF DEPARTURE AND RETURN TO THE POINT IN THE STATE FROM WHICH THE TRAVEL WAS AUTHORIZED FOR A "PER DIEM" ALLOWANCE FOR SUBSISTENCE, AND WHICH DOES NOT EXCEED THE RATE OF $6.00 (1949) PER DAY FOR SUBSTANCE, AUTHORIZES PAYMENT OF SUCH CLAIM FOR SUBSISTENCE.  CITE: 74 Ohio St. 500.3 [74-500.3], 74 Ohio St. 500.8 [74-500.8], 74 Ohio St. 500.12 [74-500.12], 74 Ohio St. 500.13 [74-500.13] (JAMES C. HARKIN)